DETAILED ACTION
The instant application having Application No. 16/432844 filed on 06/05/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Information Disclosure Statement Filed After Prosecution Has Been Closed
The information disclosure statement (IDS) submitted on 11/03/2021 and 11/19/2021 were filed after the mailing date of the Notice of Allowance on 08/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by Examiner.

Allowable Subject Matter
The IDSs submitted on 11/03/2021 and 11/19/2021 have been considered by Examiner and no new issues are raised therefore it is believed that claims 1-44 are still in condition for allowance.  Additionally, prior Examiner's Statement of Reasons for Allowance mailed on 08/05/2021 is reproduced below for Applicants' convenience.

Claims 1-44 are allowed. The following is an examiner’s statement of reasons for allowance:

Claims 1, 14, 27 and 36 are allowed over the prior arts of record because the Examiner found neither prior arts cited in its entirety, nor based on the prior arts found any motivation to combine any of the said prior art references which teach the combined claimed limitations as recited in the claims 1, 14, 27 and 36. Claims 2-13, 15-26, 28-35 and 37-44 are also allowed since they depend on claims 1, 14, 27 and 36 respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MANG HANG YEUNG/Primary Examiner, Art Unit 2463